The plaintiff filed this bill on 29 November, 1833, to enjoin the defendant from proceeding in an action of ejectment against him, and also to redeem what he alleges to be a mortgage of the land to the defendant. The plaintiff alleges *Page 150 
that he, being distressed for money to pay his debts, (188) agreed to mortgage to the defendant the land, 220 acres, worth $3,000 for the sum of $1,300; that being an illiterate man it was agreed between them that the defendant should have the mortgage deed prepared; that instead of a mortgage deed he had prepared an absolute deed of bargain and sale with a covenant of warranty. The plaintiff proceeds to state that he, being much distressed with his debts, and having no other person to aid him but the defendant, and then having great confidence in his word, did, on 25 September, 1829, execute the said deed, under a parol agreement made at the time, that he might redeem the land in two years; that on 25 November, 1833, he tendered to the defendant all the money due to him on the said mortgage, but he refused to accept it or to reconvey the land, and brought a suit at law to oust the plaintiff of his possession.
The defendant in his answer says that the plaintiff offered to mortgage the land to him for a loan of money, but he expressly and distinctly refused to make any such agreement, but told the plaintiff that he would purchase the land absolutely. Whereupon an agreement for the absolute sale was entered into between them, and they both went to a mutual friend to have the deed prepared, which was accordingly done, and the deed was distinctly read over to the plaintiff, and he executed the same well understanding its purport. The defendant admits that he did agree with the plaintiff to resell the land to him in two years for the same sum of money, with interest, or to convey it to his appointee, if such appointee would give a larger sum. But he denies that the deed by him taken was ever intended to be a mortgage to secure any debt or demand which the defendant had on the plaintiff. The defendant says that the price by him paid for the land ($1,300) was a full and fair price for the same; that he afterwards leased the said land to the plaintiff for two successive years, expecting that he might avail himself of the agreement for a resale; that the plaintiff, failing to comply with the agreement to repurchase within the time limited, he, at the expiration of the two years, occupied and cultivated himself all the land except the dwelling-house and some lots of land (189) near it, which he, out of humanity, let the plaintiff occupy, as he had then no other place to move to. Since he took possession of the land he, the defendant, has made large improvements in clearing, ditching and fencing. The defendant denies that the plaintiff is illiterate; he denies any circumvention or undue advantage taken of the plaintiff to obtain the said *Page 151 
absolute deed of bargain and sale. To this answer a replication was put by the plaintiff.
There has been a great deal of testimony taken in this cause; many witness have been examined, and among the rest Emanuel Jarman, who wrote the deed. He says that King and Kincey came to his house, and both parties requested him to write a warranty deed for the land, which he did. King said he had sold his land to Kincey. Kincey said at the time of receiving the deed that if King would refund the sum given for the land within two years from that time he would return the land in a quitclaim deed. Witness understood this to be a part of the contract. F. H. Jarman, the subscribing witness, states that King then and at that time said he sold the land to Kincey; asked his father to write the deed. It was done; they executed it, and he witnessed it. Kincey then stated that he had bought the land to save himself, and when King paid him his money and interest he would give the land up to him again. Several of the witnesses depose that King told them that he had sold the land to Kincey, but that he had two years to get it back by paying the same money or selling it to any other person at a higher price than Kincey had given for it. There is proof that King knew how to write and read writing. He knew what he was doing when he executed the deed. There is no proof that Kincey circumvented him or imposed on the weakness of his understanding to get him to execute an absolute deed, when he intended a mortgage. As to the value of the land there has been a number of witnesses examined. Of those on the part of the plaintiff some say it was worth $1,300; one says it was worth $2,000. Of those on the part of the defendant three say it was worth only $1,000; several say (and they are good farmers and men of standing in the neighborhood) that the price given ($1,300) was a full and fair price for the fee simple        (190) in the said land. Upon the whole case, therefore, we are of the opinion that a mortgage was not intended by the parties at the time of the execution of the deed; but that the defendant agreed by parol to resell to the plaintiff or to his appointee in two years from the date of the deed, for the same sum to the plaintiff, or to his appointee, if he would give a larger sum. From all the testimony we think $1,300 was a fair and full price for the land at the date of the deed. There is nothing in the evidence to show that the parties contemplated a mortgage. There is nothing to show that the plaintiff was taken in or oppressed by the defendant. The plaintiff did not make application to repurchase the land in the time agreed upon, and he now *Page 152 
has no right to complain. The bill must be dismissed with costs.
PER CURIAM.                            Decree accordingly.
Cited: Elliott v. Maxwell, 42 N.C. 249; Sykes v. Boone, 132 N.C. 207.